             Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 1 of 23




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- X
 BRITTANIE MCGEE,                                                 :
                                                                  :
                                   Plaintiff,                     :   Civil Action No.
                                                                  :
               v.                                                 :
                                                                  :   COMPLAINT
 BLACKROCK, INC.,                                                 :
                                                                  :
                                   Defendant.                     :   Jury Trial Demanded
 ---------------------------------------------------------------- X

        Plaintiff Brittanie McGee (“Plaintiff” or “McGee”), as and for her claims against

BlackRock, Inc. (“Defendant,” “BlackRock” or the “Firm”) hereby alleges as follows:

                                    PRELIMINARY STATEMENT

        1.         In the aftermath of 2020’s social justice protests, BlackRock – the world’s largest

asset manager – went to great lengths to tout its “commitment to racial equality and inclusion.”

        2.         Larry Fink, the Firm’s Chairman and Chief Executive Officer, applauded the Firm

for “engaging in a powerful dialogue” to “help drive real change” and for “moving forward with

a sense of purpose and resolve.” Fink announced that BlackRock had an “action plan” that

included a “goal” to hire and promote more Black professionals in the future.

        3.         Fink’s expertly crafted announcement – which was met with considerable fanfare

– portrayed BlackRock as a benevolent corporate citizen fighting for, in Fink’s words, a “better,

fairer society.”

        4.         In contrast to the image BlackRock seeks to portray, the Firm has serious race and

sex discrimination problems of its own making. The Firm employs over 16,000 people worldwide.

However, only five percent are Black. Even fewer – only three percent – of the Firm’s senior

leaders (Directors and above) are Black. As a result, employees labeled the Firm “WhiteRock.”
            Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 2 of 23




       5.       This systemic discrimination is particularly egregious within BlackRock’s United

States Wealth Advisory (“USWA”) group. The head of the group, Martin Small, is a white man.

All nine of Small’s direct reports are white. The group does not include a single senior Black

woman. In the past six years, USWA has not promoted a single Black employee to Director. The

sole Black woman promoted to Vice President (one level below Director) had twice the experience

of the group’s comparable white employees.

       6.       USWA is not alone. As BlackRock’s Head of Employee Relations Tara Williams

admitted, she could provide a “list” that was “pages long of managers [at BlackRock] who’ve

probably never had a person of color working with them.”

       7.       These abysmal numbers are neither inevitable nor the result of some clandestine

hidden force. They are the product of innumerable managerial decisions, both large and small,

that systemically weigh down the careers of Black and female employees. They are also the

consequence of active neglect.

       8.       Each time a manager purports to “listen” when a Black employee shares her

struggles but does nothing in response – or worse, attempts to force the employee out – causes the

Firm to become whiter and more male.

       9.       In the end, Black employees must work harder and achieve more in order to reach

the same heights as their white colleagues, regardless of their place within the Firm’s hierarchy.

For example, a senior Black executive expressed frustration that he had to threaten to quit before

BlackRock permitted him to sit on the Firm’s Operating Committee. Similarly, a Black intern who

was universally deemed to be an outstanding performer was almost not hired to a permanent

position because white employees expressed vague and inexplicable concerns that the Black intern

was not “professional” enough.




                                                2
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 3 of 23




       10.     Brittanie McGee is one of these employees. From 2014 to 2020, McGee excelled

as a financial services professional at BlackRock. However, she was forced to stand by as

BlackRock gave her white male colleagues more desirable assignments, higher pay and

promotions while telling McGee – falsely – that she either was being considered for an opportunity

or that BlackRock policy prevented her from advancing.

       11.     For example, in 2018, McGee’s supervisor stated that McGee could not be

promoted because she had not been in her existing role long enough. She later learned that

BlackRock promoted a white man with similar tenure.

       12.     McGee faced additional hurdles because she is a woman. In particular, almost all

of the white coworkers who zoomed past her in the corporate hierarchy were men.

       13.     McGee tried, repeatedly, to remedy the problem or, at least, get answers as to why

she was being blocked, only to be met with hostility or indifference. For example, McGee was

instructed by a BlackRock executive not to “raise [her] issues” to a higher level within the Firm.

Another supervisor snapped that he did “not have to explain” himself to McGee when she asked

why he misled her about the promotion process. Yet another supervisor responded to McGee’s

report that she had been sexually harassed by stating that “girls” should not be in the same room

with their harassers. At best, McGee was instructed to be patient and wait until next year.

       14.     McGee’s appeals to Human Resources (“HR”) only made things worse. Initially,

BlackRock’s HR representatives promised to “look into” McGee’s complaints of discrimination,

only to predictably dismiss McGee’s concerns out of hand.

       15.     Eventually, BlackRock made it clear that it wanted McGee to leave. The Firm

urged McGee to give up her responsibilities and look for another job, either within or outside the

Firm. McGee understood that if she could not find a new position by BlackRock’s deadline, she




                                                3
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 4 of 23




would have to leave. The Firm made clear, however, that if McGee decided to stay in her then

role, she would be considered an “anomaly” and face challenges. Moreover, McGee was warned

that if she did not leave, she would have to demonstrate a “commitment” to the Firm.

       16.     In several remarkable moments of candor, Williams admitted that “most managers

at this firm [BlackRock] are failing” at diversity and inclusion, including BlackRock’s CEO, Fink.

Williams further described BlackRock’s failure at diversity as “pathetic” and admitted that the

problem was so systemic that it even infected HR. Williams described BlackRock’s attitude

towards its predominantly white workforce and failure to provide equal opportunities to employees

of color as “convenient ignorance.”

       17.     While McGee tried to make the best of things and continue at the Firm, ultimately,

BlackRock broke McGee and forced her to quit.

       18.     McGee brings this action seeking declaratory, injunctive and equitable relief, as

well as monetary damages, to redress BlackRock’s violations of the Civil Rights Act of 1866, 42

U.S.C. § 1981 (“Section 1981”); the New York State Human Rights Law, Executive Law § 290 et

seq. (the “Executive Law”); and the Administrative Code of the City of New York § 8-107 et seq.

(the “City Law”); the Equal Pay Act, 29 U.S.C. § 206 et seq. (“EPA”); the New York State Pay

Equity Law, N.Y. Lab. Law § 194 et seq. (“NYSPEL”).

                                JURISDICTION AND VENUE

       19.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action involves

federal questions regarding the deprivation of Plaintiff’s rights under Section 1981 and the EPA.

       20.     This Court has supplemental jurisdiction over Plaintiff’s related state and city

claims pursuant to 28 U.S.C. § 1367(a).




                                                4
          Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 5 of 23




        21.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this action occurred in this district.

        22.     Pursuant to NYCHRL § 8-502, Plaintiff will serve a copy of this Complaint on the

New York City Commission on Human Rights and the Office of the Corporation Counsel of the

City of New York, thereby satisfying the notice requirements of the New York City Administrative

Code.

                                              PARTIES

        23.     Plaintiff Brittanie McGee is a resident of New York, New York. At all relevant

times, McGee was an “employee” of BlackRock as defined by the applicable statutes.

        24.     Defendant BlackRock is a foreign business corporation organized under the laws

of the State of Delaware, with a principal place of business located at 55 East 52nd Street, New

York, New York 10055. At all relevant times, BlackRock was an “employer” within the meaning

of all applicable statues.

                                   FACTUAL ALLEGATIONS

I.      A Sea of White Faces

        25.     In 2013, McGee graduated from the University of Tennessee with a Bachelor of

Arts in Economics.

        26.     In December 2014, after a short stint at Invesco where McGee was an Associate

RFP Specialist, she accepted a position at BlackRock as an Associate in Relationship Management,

reporting to Matt Koth.

        27.     When McGee arrived, she was the only Black employee in a sea of white faces on

the 25th floor where she worked, except for a single administrative assistant.




                                                   5
            Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 6 of 23




       28.      McGee and a fellow Black analyst, who joined the group in January 2015, were

routinely excluded from social events, such as happy hours.

       29.      In contrast to her white co-workers, McGee was not asked to participate in Firm

initiatives, such as planning offsites, client and charity events.

       30.      Frustrated, McGee protested to Koth who claimed he was unsure what to do but

offered to speak to his boss, Managing Director Scott Reeder. McGee never heard back.

II.    “We Really Shouldn’t Put Girls in the Same Room as FAs.”

       31.      In the fall of 2016, McGee was finally invited to an event.

       32.      Robert Eaton, the Head of National Accounts, asked McGee’s team to attend an

outing with Financial Advisors (“FAs”) from UBS. 1

       33.      During the event, which was held in the private room of a restaurant, several of the

UBS FAs solicited McGee to go out with them to have “fun.”

       34.      One FA openly announced his intention to go home with McGee and “climb into

her bed.”

       35.      McGee felt humiliated and reported the conduct to Koth who, once again, did

nothing.

       36.      Koth instead responded, “we really shouldn’t put girls in the same room as FAs.”

       37.      To Koth, McGee was merely a “girl” who should remain back at the office.




1
        McGee later learned that she was not Eaton’s first choice. He needed attendees because
several members of his team were unavailable.



                                                   6
          Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 7 of 23




III.   McGee Performs Two Jobs

       38.     In 2016, McGee learned that BlackRock was building a new group focused on

alternative (i.e., non-traditional) securities. Desperate to advance her career and shed the sexist

“girl” stereotype, McGee asked Reeder to join the new team.

       39.     Reeder agreed but told McGee that she would have to continue to perform her

existing responsibilities. In effect, McGee was required to perform two jobs. According to Reeder,

once the alternatives team was formally announced, McGee would become a member.

       40.     In the fall of 2017, BlackRock approved the budget and headcount for the

alternatives group, including two associate level slots.

       41.     Reeder, however, reneged on his promise. He told McGee that she was expected

to continue to perform both jobs, one as a member of the “broader team” and a second with the

alternatives group.

       42.     BlackRock did not require any of the other alternative team members – all of whom

were white men – to perform two roles.

       43.     Moreover, neither Adam Bobker (head of the alternative sales desk) nor John

Diorio (alternative products team leader) had a single woman or person of color reporting to them.

       44.     Upon information and belief, to this day, Bobker has never hired a person of color.

IV.    Do Not “Raise Your Issues”

       45.     On May 2, 2018, McGee had coffee with Sarah Hallac, Senior Advisor at

BlackRock and the widow of former BlackRock Co-President Charlie Hallac.

       46.     McGee shared her negative experiences at BlackRock. McGee told Hallac that she

had been excluded because of her race and that Koth ignored her complaints of race discrimination

and sexual harassment.




                                                 7
          Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 8 of 23




       47.     Hallac spoke to Eaton, Reeder’s manager, to remedy the problem.

       48.     The next day, McGee was told that she would no longer have to perform two jobs

and could work solely with the alternatives team.

       49.     Eaton, unhappy that McGee complained about discrimination, warned McGee that

she should not “raise [her] issues” with “someone like Hallac.”

V.     I Don’t Have to Explain Myself to You

       50.     In the middle of 2018, McGee earned her typical stellar mid-year review, which

included earning an award for “most valuable win.”

       51.     McGee approached Reeder and asked to be promoted to Vice President, a process

that typically takes several months and begins in the middle of each calendar year.

       52.     McGee pointed out that, as a result of her hard work, the alternatives business had

grown from $100 million (2016) to $1 billion (2017). Reeder agreed that McGee merited a

promotion.

       53.     According to Reeder, however, McGee did not meet the minimum qualifications

for a promotion because she was not in her “role” on the alternatives team for at least a year. In

fact, Reeder knew that McGee had been working with the alternatives team for approximately a

year, in addition to performing her other tasks.

       54.     Nonetheless, Reeder feigned benevolence and told McGee that he would put her up

for a promotion, making it appear as if he was doing her a favor.

       55.     Exhausted by the constant struggle to move up within the predominately white male

hierarchy, but excited that she would finally have a chance, McGee offered to identify for Reeder

her three “stakeholders,” which she understood was a necessary part of the promotion process

before committee approval.




                                                   8
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 9 of 23




       56.     Reeder refused and assured McGee that she did not need “stakeholders” because

the VP promotion process was “automatic.”

       57.     BlackRock, however, declined to promote McGee.

       58.     The Firm did, however, promote Mike Valenti, a white man who had been with the

USWA team for half a year and generated only a fraction of the revenue that McGee did.2

       59.     McGee also learned that Reeder lied to her about the process. McGee did, in fact,

need to provide three “stakeholders” in order to be considered for a promotion.

       60.     Indeed, the Firm refused to even interview McGee, which was another necessary

part of the promotion process.

       61.     McGee confronted Reeder and asked why the committee decided not to promote

her.

       62.     Reeder admitted that McGee’s promotion never reached the committee because he

personally decided not to promote her.

       63.     McGee asked how Reeder could have promoted Valenti but not her. Reeder

snapped that he “did not have to explain [him]self” to McGee.

VI.    Wait Until Next Year

       64.     Feeling hopeless, on December 12, 2018, McGee met with Salim Ramji, Senior

Managing Director and then Head of USWA.

       65.     McGee explained how she had been excluded because of her race, sexually

harassed, Koth’s indifference to the sexual harassment and discrimination, and Reeder’s

discriminatory failure to promote her.




2
       McGee later learned that only the male members of Reeder’s team were given the
opportunity to interview Valenti.

                                                9
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 10 of 23




       66.     McGee also stated that she had been retaliated against for reporting this unlawful

conduct to Hallac and Eaton.

       67.     Ramji put McGee off yet again, suggesting that they meet with Reeder in January

and develop a promotion plan for “next year.”

       68.     On January 8, 2019, McGee met with Ramji and Reeder, after which she felt

somewhat positive.

       69.     However, Ramji promptly took another position within BlackRock and was

replaced by Small.

VII.   What Do You Want Me to Do?

       70.     BlackRock’s discriminatory and retaliatory treatment of McGee escalated. Two

managers in McGee’s group, Bobker and Diorio, continued to exclude McGee from client

meetings, instead inviting Jack Barlow, yet another newly hired white man, who, at times, made

McGee feel uncomfortable by often sitting on her desk and standing close to her. 3

       71.     McGee protested repeatedly to Reeder, stating that she was being ignored because

she is a woman of color.

       72.     Reeder suggested that McGee was either imagining the unlawful treatment or

making it up, stating that Bobker and Diorio had “never excluded” him. (Reeder, of course, is a

white man.)

       73.     Reeder next asked McGee what she expected him to do. He also claimed to have

spoken to Bobker and Diorio about their conduct, but nothing changed.




3
       McGee’s complaints about Barlow were met with laughter.

                                                10
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 11 of 23




VIII. Unequal Pay

        74.    Upon information and belief, BlackRock also paid McGee less than white male

employees who performed the same work.

        75.    Barlow was responsible for distribution, product development, product strategy and

investor relations.    McGee had the same responsibilities.      Moreover, both worked from

BlackRock’s New York City office and reported to Reeder.

        76.    Indeed, McGee performed Barlow’s job prior to BlackRock hiring Barlow in 2018.

Thereafter, Barlow and McGee split coverage on larger clients such as Morgan Stanley and UBS.

        77.    McGee often had to perform additional tasks to cover for Barlow, such as due

diligence and capital calls.

        78.    BlackRock budgeted $1 million for Barlow’s position and, upon information and

belief, paid Barlow total compensation of between $500,000 and $700,000 annually.

        79.    BlackRock paid McGee $162,000 in 2019.

        80.    McGee also performed the same job as Ryan Zirkle. Both were responsible for

“active funds,” both worked from the New York City office and both reported to Reeder.

        81.    Upon information and belief, BlackRock paid Zirkle double what it paid McGee.

        82.    McGee also performed the same job as Bill Monahan and Valenti. Once again, all

three worked form New York City and reported to Reeder.

        83.    Indeed, McGee had more seniority than Monahan, whom BlackRock hired in 2015,

and was trained by McGee.

        84.    McGee and Monahan also handled similar clients, such as Morgan Stanley.

        85.    McGee also had more seniority than Valenti, who only joined McGee’s team in

2018.




                                               11
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 12 of 23




       86.      Upon information and belief, BlackRock paid Monahan and Valenti between

$50,000 and $100,000 more than McGee annually.

       87.      McGee was not the only Black employee paid less than her white counterparts. For

example, one of McGee’s few Black colleagues discovered that BlackRock paid his less qualified

and less-senior white co-worker who previously occupied his desk a 10% higher salary and a 200%

higher bonus.

IX.    We’ll “Look into It”

       88.      On May 16, 2019 and July 18, 2019, McGee complained to Sam Engel and Alex

Reynolds in HR.

       89.      Each time, the response was the same. BlackRock’s HR representatives would

listen, take notes and ask McGee to wait while they “looked into it.”

       90.      McGee waited patiently but no substantive response came.

       91.      To the contrary, McGee’s complaints only made things worse.             Despite

BlackRock’s purported “plan” to promote McGee to VP in 2019, Reeder again refused to promote

McGee and instead retaliated against her by baselessly downgrading her performance rating for

the 2019 calendar year.

       92.      Unsure what to do, McGee met with her mentor, a Black senior executive at the

Firm, to express her frustration.

       93.      Her mentor, one of BlackRock’s few high-level Black executives, was baffled as

to why or how McGee had not been promoted given her significant contributions to the success of

the alternatives business.

       94.      He admitted to McGee that BlackRock consistently gave opportunities to the “same

group of white employees.”




                                               12
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 13 of 23




       95.     He further confessed that even though he was one of BlackRock’s largest

producers, he had to threaten to quit before BlackRock honored his contributions and promoted

him to the Firm’s Operating Committee.

       96.     McGee and her mentor were not the only Black employees who had to fight to

advance at BlackRock. In 2017, many of McGee’s white team members in USWA refused to

recommend that a Black intern be offered a permanent position. The team agreed that the intern’s

work was impeccable yet claimed that the intern lacked “professionalism.” One white team

member admitted that he never spent time with the intern but had only “heard” about issues with

the intern’s “professionalism.” BlackRock only extended an offer after McGee protested that the

purported concern about the intern’s “professionalism” was a dog whistle for not adhering to white

standards.

       97.     In an attempt to help, McGee’s mentor expressed his concerns about the

discriminatory treatment McGee suffered to Williams, BlackRock’s Head of Employee Relations.

       98.     McGee met with Williams and, yet again, explained the long history of

discriminatory and retaliatory treatment she had suffered.

       99.     Predictably, Williams promised to “look into it.”

       100.    Without so much as an investigation, Williams responded to McGee that there was

no discrimination because Bobker and Diorio were merely “disappointed” in McGee.

X.     Sixty Days to Look for a New Job

       101.    In February 2020, McGee, once again, met with Williams to discuss McGee’s

complaints of discrimination and retaliation.

       102.    This time BlackRock responded.        Unfortunately, the Firm’s solution was to

pressure McGee to quit.




                                                13
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 14 of 23




        103.      BlackRock urged McGee to relinquish her responsibilities and take 60 days to look

for a new job, either within BlackRock or with another institution, and, if nothing could be found,

separate from the Firm.

        104.      McGee understood that any agreement to cut ties with BlackRock would require

McGee to waive her legal claims.

        105.      According to Williams, if McGee decided to stay, McGee would face “challenges”

because she was as an “anomaly.” Moreover, to continue at BlackRock, McGee would have to

demonstrate a “commitment” to her team.

        106.      McGee refused to be pushed out.

        107.      McGee protested to Williams that there had never been a “knock” on her

“deliverables.”

        108.      She reminded Williams that her complaints of discrimination were consistently

“brushed under the rug.”

        109.      In a remarkable moment of candor, Williams admitted that “most managers at this

firm are failing” at diversity and inclusion, including BlackRock’s CEO, Fink. Williams further

described BlackRock’s failure at diversity as “pathetic” and admitted that the problem was so

systemic that it even infected HR. Williams stated that she could provide a “list” that was “pages

long of managers who’ve probably never had a person of color working with them.”

XI.     BlackRock Suddenly “Commits” to Combatting Racism

        110.      In the spring of 2020, George Floyd was killed and the country erupted in a rush of

social justice protests.

        111.      Suddenly, BlackRock pretended to care. Each division leader sent out an email

with carefully crafted platitudes about how the Firm stands behind its Black colleagues.




                                                  14
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 15 of 23




       112.     Fink held a global town hall, stating that he was shocked to learn that Black

employees were not having the same experiences as their white counterparts.

       113.     Fink claimed to be perturbed that the Firm’s Black employees were not advancing

as rapidly as its white employees.

       114.     Given her experience, McGee was stunned by the Firm’s dishonesty. She had been

complaining about BlackRock’s discriminatory conduct since 2016. Her complaints only made

things worse.

       115.     Despite the threat to her career, McGee persisted in pushing for real change, in

contrast to the Firm’s self-serving public relations campaign.

       116.     McGee responded by sending an email to Small, the new head of USWA, who was,

predictably, another white man.

       117.     McGee was frank, telling Small that “[h]onest conversations” and “sharing” were

not going to “fix the structural issues that hold back black employees or cause them to get frustrated

and leave.” She pointed to a “system that historically neglected to elevate and support its black

employees.”

       118.     McGee supported her argument with a series of disturbing facts, such as that

USWA did not promote its first Black employee to Managing Director until 2020; the division had

never promoted a Black person to Director; and, since approximately 2015, McGee was aware of

only one Black employee promoted to VP (2019) who, unsurprisingly, had twice the experience

of her white colleagues.

       119.     McGee explained that while she was “glad BlackRock is waking up and

acknowledging what it is like to be black in America,” she was “tired.”




                                                 15
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 16 of 23




       120.    In a remarkable summary of her exasperating experience at BlackRock, McGee

told Small:

               I’m tired of having to show up and pretend to be happy in an
               environment that is hostile towards black women and does not
               support us. I’m tired of being considered difficult, a threat or the
               “angry black woman” when I’ve shown or voiced my frustration
               from being excluded, bullied, ignored and overlooked. I’m
               exhausted from dealing with this frustration for almost 6 years.
               Finally, I’m tired because now I’m being told patience is required
               while the firm is trying to understand racism and the onus is on me
               to educate my newly awake colleagues via discussion groups. We
               can have discussions all day, but what I’d like to know is how
               USWA is going to do better and be better.

       121.    McGee’s plea fell on deaf ears. Small responded by promoting BlackRock’s

“discussion groups” and “inclusive conversations.”

       122.    Small placed the onus on McGee, and presumably other Black employees, to be

“role-model[s] for [him]” so that he could “better educate [him]self” and “better understand the

experience of our black employees.” In typical BlackRock fashion, Small expected McGee to be

patient, telling her “[m]ore to come.”

       123.    Remarkably, Small referred McGee to HR, yet again.

XII.   Convenient Ignorance

       124.    In or around early July 2020, McGee met once again with Williams to discuss

discrimination and retaliation.

       125.    McGee told Williams that BlackRock’s newly-announced efforts to promote

diversity and inclusion were “nonexistent” in USWA.

       126.    Williams did not deny McGee’s observation. To the contrary, she described

BlackRock’s attitude towards its predominantly white workforce and failure to provide equal

opportunities to employees of color as “convenient ignorance.”




                                               16
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 17 of 23




        127.    McGee also told Williams that there had been no progress addressing McGee’s

complaints of intentional exclusion and isolation – that “nothing has gotten better.” In fact, McGee

stated that it was “easier for them to exclude” her now because employees were no longer working

in the office due to COVID-19.

        128.    In contrast to her experience as a Black female member of the team, McGee told

Williams that a less senior white coworker was consistently included in communications while she

was excluded.

        129.    Williams responded that McGee wanted to “see more Black people” at BlackRock

in order to “feel better.”

        130.    McGee immediately shot down Williams’s attempt to minimize the problem.

McGee stated that BlackRock needed to “look at the problems” and “own the mistakes.” To once

again highlight specific examples, McGee emphasized the different rate of promotion for Black

employees as well as BlackRock’s failure to provide Black employees with “opportunities,

projects, or visibility.” Additionally, McGee reiterated that Black employees were “ignored” and

“excluded” – a practice that McGee told Williams she encountered for her “entire career” at

BlackRock.

        131.    Williams, once again, directed the conversation toward McGee’s inevitable

departure from BlackRock. Williams asked how long McGee thought she could continue on her

current path at the Firm. Williams stated that she (Williams) did not know how she “would be

able to stay at a place that I felt the way you [McGee] feel about BlackRock.”

XIII. Reeder Admits that McGee has Exemplary Performance

        132.    On or around July 22, 2020, McGee met with Reeder for her 2020 mid-year

performance review.




                                                17
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 18 of 23




       133.     Reeder praised McGee’s performance, admitting that when he gives McGee a task

he knows “it’s going to get done” and “get done well.”

       134.     Reeder’s praise of McGee’s performance stood in sharp contrast to his retaliatory

downgrading of McGee’s performance rating in McGee’s previous annual review, as well as his

denials of promotions to McGee for over two years.

       135.     Nevertheless, McGee left the call knowing that regardless of her performance she

would not have the same opportunity to advance as her white male colleagues.

XIV. BlackRock Forces McGee Out

       136.     Later that summer, BlackRock decided to focus on Black-owned busines initiatives

by launching the BlackRock Impact Opportunities fund.

       137.     McGee asked to be included in the initiative but was told that there would be no

new “headcount” created for the fund.

       138.     As a result, McGee’s managers and colleagues – who had discriminated and

retaliated against her – would be BlackRock’s ambassadors for inclusion.

       139.     Exhausted, McGee had no choice but to leave the Firm.

                                 FIRST CAUSE OF ACTION
                          (Discrimination in Violation of Section 1981)

       140.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs, as if fully set forth herein.

       141.     By the acts and practices described above, Defendant has discriminated against

Plaintiff in the terms and conditions of her employment on the basis of her race in violation of

Section 1981.

       142.     Defendant knew that its action constituted unlawful discrimination under Section

1981 and/or acted with malice or reckless indifference to Plaintiff’s statutorily protected rights.



                                                  18
           Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 19 of 23




          143.   As a result of Defendant’s discriminatory acts, Plaintiff has suffered and will

continue to suffer irreparable injury, monetary damages, mental anguish, emotional distress,

humiliation and damage to her reputation unless this Court grants relief.

                                 SECOND CAUSE OF ACTION
                             (Retaliation in Violation of Section 1981)

          144.   Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

          145.   By the acts and practices described above, Defendant retaliated against Plaintiff for

protesting race discrimination in violation of Section 1981.

          146.   Defendant knew that its actions constituted unlawful retaliation under Section 1981

and/or acted with malice or reckless indifference to Plaintiff’s statutorily protected rights.

          147.   As a result of Defendant’s retaliatory acts, Plaintiff has suffered and will continue

to suffer irreparable injury, monetary damages, mental anguish, emotional distress, humiliation

and damage to her reputation unless this Court grants relief.

                                  THIRD CAUSE OF ACTION
                        (Discrimination in Violation of the Executive Law)

          148.   Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

          149.   By the acts and practices described above, Defendant discriminated against

Plaintiff on the basis of her race and sex in violation of the Executive Law.

          150.   Defendant knew that its actions constituted unlawful discrimination under the

Executive Law and/or acted with malice or reckless indifference to Plaintiff’s statutorily protected

rights.




                                                  19
         Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 20 of 23




       151.    As a result of Defendant’s retaliatory acts, Plaintiff has suffered and will continue

to suffer irreparable injury, monetary damages, mental anguish, emotional distress, humiliation

and damage to her reputation unless this Court grants relief.

                                FOURTH CAUSE OF ACTION
                         (Retaliation in Violation of the Executive Law)

       152.    Plaintiff repeats and re-alleges each and every allegation in all of the preceding

paragraphs as if fully set forth herein.

       153.    By the acts and practices described above, Defendant retaliated against Plaintiff for

protesting race and sex discrimination in violation of the Executive Law.

       154.    Defendant knew that its actions constituted unlawful retaliation under the Executive

Law and/or acted with malice or reckless indifference to Plaintiff’s statutorily protected rights.

       155.    As a result of Defendant’s retaliatory acts, Plaintiff has suffered and will continue

to suffer irreparable injury, monetary damages, mental anguish, emotional distress, humiliation

and damage to her reputation unless this Court grants relief.

                                  FIFTH CAUSE OF ACTION
                          (Discrimination in Violation of the City Law)

       156.    Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       157.    By the acts and practices described above, Defendant discriminated against

Plaintiff in the terms and conditions of her employment on basis of her race and sex in violation

of the City Law.

       158.    Defendant knew that its actions constituted unlawful discrimination under the City

Law and/or acted with malice or reckless indifference to Plaintiff’s statutorily protected rights.




                                                 20
           Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 21 of 23




          159.   As a result of Defendant’s discriminatory acts, Plaintiff has suffered and will

continue to suffer irreparable injury, monetary damages, mental anguish, emotional distress,

humiliation and damage to her reputation unless this Court grants relief.

                                  SIXTH CAUSE OF ACTION
                             (Retaliation in Violation of the City Law)

          160.   Plaintiff repeats and re-alleges each and every allegation in all of the preceding

paragraphs as if fully set forth herein.

          161.   By the acts and practices described above, Defendant retaliated against Plaintiff for

protesting race and sex discrimination in violation of the City Law.

          162.   Defendant knew that its actions constituted unlawful retaliation under the City Law

and/or acted with malice or reckless indifference to Plaintiff’s statutorily protected rights.

          163.   As a result of Defendant’s retaliatory acts, Plaintiff has suffered and will continue

to suffer irreparable injury, monetary damages, mental anguish, emotional distress, humiliation

and damage to her reputation unless this Court grants relief.

                                SEVENTH CAUSE OF ACTION
                             (Discrimination in Violation of the EPA)

          164.   Plaintiff repeats and re-alleges each and every allegation in all of the preceding

paragraphs as if fully set forth herein.

          165.   By the acts and practices described above, Defendant violated the EPA by paying

male employees higher wages than Plaintiff for substantially equal work in a job which required

equal skill, effort and responsibility, and which was performed under similar working conditions.

          166.   Defendant’s conduct was willful and it knew that its actions constituted unlawful

violation of equal pay laws and/or showed reckless disregard for Plaintiff’s statutorily protected

rights.




                                                  21
           Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 22 of 23




                                 EIGHTH CAUSE OF ACTION
                          (Discrimination in Violation of the NYSPEL)

          167.   Plaintiff repeats and re-alleges each and every allegation in all of the preceding

paragraphs as if fully set forth herein.

          168.   By the acts and practices described above, Defendant violated the NYSPEL by

paying male and white employees higher wages than Plaintiff for substantially similar work based

on a composite of skill, effort and responsibility, and which was performed under similar working

conditions.

          169.   Defendant’s conduct was willful and it knew that its actions constituted unlawful

violation of equal pay laws and/or showed reckless disregard for Plaintiff’s statutorily protected

rights.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendant, containing the following relief:

          A.     A declaratory judgment that the actions, conduct and practices of Defendant

complained of herein violate federal, state and city laws;

          B.     An injunction and order permanently restraining Defendant and its partners,

officers, owners, agents, successors, employees and/or representatives and any and all persons

acting in concert with them, from engaging in any such further unlawful conduct, including the

policies and practices complained of herein;

          C.     An order directing Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practices are eliminated;

          D.     An award of damages against Defendant in an amount to be determined at trial,

plus prejudgment interest, to compensate Plaintiff for all monetary and/or economic damages;



                                                 22
            Case 1:21-cv-00757-VSB Document 1 Filed 01/27/21 Page 23 of 23




       E.       An award of damages against Defendant in an amount to be determined at trial,

plus prejudgment interest, to compensate Plaintiff for all non-monetary and/or compensatory

damages;

       F.       An award of punitive damages;

       G.       Prejudgment interest on all amounts due;

       H.       An award of costs that Plaintiff incurs in this action, as well as an award of

reasonable attorneys’ fees to the fullest extent permitted by law; and

       I.       Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: January 27, 2021
       New York, New York                            Respectfully submitted,

                                                     WIGDOR LLP


                                                     By: ____________________________
                                                            Valdi Licul
                                                            Alfredo J. Pelicci

                                                             85 Fifth Avenue
                                                             New York, NY 10003
                                                             Telephone: (212) 257-6800
                                                             Facsimile: (212) 257-6845
                                                             vlicul@wigdorlaw.com
                                                             apelicci@wigdorlaw.com

                                                             Counsel for Plaintiff




                                                23
